

115 HR 4481 IH: To amend the Congressional Accountability Act of 1995 to prohibit the use of public funds to make payments of awards and settlements in connection with violations of such Act which are committed by employing offices of the House of Representatives and Senate, and for other purposes.
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4481IN THE HOUSE OF REPRESENTATIVESNovember 29, 2017Mr. Lance introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the use of public funds to make
			 payments of awards and settlements in connection with violations of such
			 Act which are committed by employing offices of the House of
			 Representatives and Senate, and for other purposes.
	
		1.Prohibiting use of public funds to pay settlements and awards for claims under Congressional
			 Accountability Act of 1995 involving employing offices of House and Senate
			(a)Prohibition
 (1)In generalSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended— (A)in subsection (a), by striking subsection (c) and inserting subsections (c) and (d); and
 (B)by adding at the end the following new subsection:  (d)No use of public funds for payments of awards and settlements involving employing offices of House or SenateNo funds of the Treasury of the United States, including the account described in subsection (a), an account of the House of Representatives or Senate, or any other account of the Federal Government, may be used for the payment of an award or settlement in connection with a violation of section 201(a)(1) by an employing office of the House of Representatives or an employing office of the Senate..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to settlements and awards paid on or after the date of the enactment of this Act.
				(b)Report on amounts previously paid
 (1)ReportNot later than 60 days after the date of the enactment of this Act, the Office of Compliance shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a)(1) of the Congressional Accountability Act of 1995 by employing offices of the House of Representatives and employing offices of the Senate, and shall include in the report the following information:
 (A)The amount paid for each such award or settlement. (B)The source of the public funds used for the award or settlement, without regard to whether the funds were paid from the account described in section 415(a) of such Act (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government.
 (C)The identification of the employing office involved and any individual who committed the violation involved.
 (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the report required under this subsection, the Office of Compliance shall ensure that the identity of any individual who received an award or settlement, or who made an allegation of a violation against an employing office, is not disclosed.
				